Citation Nr: 1001901	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-09 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the reduction of a 40 percent disability rating for 
lumbar spondylosis to a 10 percent rating, effective January 
1, 2008, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to April 1971 
and from June 2004 to November 2005.

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned in November 
2009.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. Service connection for lumbar spondylosis was granted by a 
rating decision dated July 2006 with a 40 percent evaluation 
effective November 27, 2005.  

2. In July 2007, based on objective findings obtained from a 
June 2007 VA examination, the RO proposed to reduce the 
Veteran's rating for his lumbar spondylosis disability from 
40 percent to 10 percent.  

3.  In an October 2007 rating decision, the Veteran's rating 
was reduced from 40 to 10 percent, effective January 1, 2008.  

4.  The reduction was carried out in accordance with 
applicable procedures.

5. At the time of the reduction in October 2007, the 
Veteran's lumbar spondylosis had been rated at 40 percent for 
a period less than five years.

6. The record demonstrates that at the time the RO reduced 
the 40 percent evaluation assigned to the Veteran's lumbar 
spondylosis, his combined range of motion was greater than 
120 degrees and forward flexion was greater than 60 degrees.  
Incapacitating episodes, guarding and an abnormal gait were 
not shown.


CONCLUSION OF LAW

The reduction of a 40 percent disability rating for lumbar 
spondylosis to a 10 percent rating, effective January 1, 
2008, was proper.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105(e), 3.344, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5242 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

While the Veteran did not receive a VCAA letter, per se, the 
procedural framework and safeguards set forth in 38 C.F.R. § 
3.105(e) and 38 C.F.R. § 3.344 were fully satisfied.  
Specifically, the Veteran was provided with notice of the 
proposed reduction in July 2007, and was also notified of his 
right to a hearing to contest the proposed reduction.  Thus, 
the procedural requirements of 38 C.F.R. § 3.105(e) were met.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



Reduction in Rating

In this case, service connection for lumbar spondylosis was 
originally granted in a July 2006 rating decision, and the 
Veteran was assigned a 40 percent evaluation, effective 
November 27, 2005, the date on which he submitted the claim 
for entitlement to service connection.  

In July 2007, the RO proposed to reduce the Veteran's 
disability based on a June 2007 VA examination.  In October 
2007, the RO reduced the rating for lumbar spondylosis from 
40 percent to 10 percent, effective January 1, 2008.  He 
appealed the October 2007 rating decision and contends that 
the reduction of his rating was improper because his lumbar 
spondylosis was severe in nature. 

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  VA must also notify the 
Veteran that he has 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  38 C.F.R. § 3.105(e) (2009). 

After completing the predetermination procedures, VA must 
send the Veteran written notice of the final action, which 
must set forth the reasons for the action and the evidence 
upon which the action is based.  Where a reduction of 
benefits is found warranted and the proposal was made under 
the provisions of 38 C.F.R. § 3.105(e), the effective date of 
the final action shall be the last day of the month in which 
a 60-day period from the date of notice to the beneficiary of 
the final action expires. 38 C.F.R. § 3.105(i)(2) (2009). 

In the present case, the July 2007 notice letter contained a 
rating decision reflecting a proposed reduction of the 
schedular rating for the Veteran's lumbar spondylosis from 40 
percent to 10 percent.  In this July 2007 letter, he was 
notified of the proposed action, the reasons and bases 
therefore, and was given the required 60 days to present 
additional evidence and to request a hearing before the RO 
subsequently implemented the rating reduction in an October 
2007 rating decision, effective January 1, 2008.

He was further notified of the action taken and his appellate 
rights in an October 2007 letter, which accompanied this 
rating decision. As such, VA met the due process requirements 
under 38 C.F.R. § 3.105(e) and (i) (2009). 

The Board must now consider whether the reduction in rating 
was proper.  The law provides that, when a rating has 
continued for a long period at the same level (five years or 
more), any rating reduction must be based on an examination 
that is as complete as the examinations that formed the basis 
for the original rating and that the condition not be likely 
to return to its previous level. 38 C.F.R. § 3.344(a), (b), 
(c); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995). 

A reduction may be accomplished when the rating agency 
determines that evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life. 38 C.F.R. § 3.344(a). However, where a rating has 
been in effect for less than five years, the regulatory 
requirements under 38 C.F.R. § 3.344(a) and (b) are 
inapplicable, as set forth in 38 C.F.R. § 3.344 (c). In such 
cases 38 C.F.R. § 3.344 (c) states that reexamination 
disclosing improvement will warrant reduction in rating. 

In the present case, the previous rating had been in effect 
for less than five years. In particular, the Veteran's 40 
percent rating for his lumbar spondylosis was assigned 
effective November 27, 2005 and was reduced to 10 percent 
effective January 1, 2008.  As such, the requirements under 
38 C.F.R. § 3.344(a) and (b) do not apply in the instant 
case.

Nevertheless, the Court of Appeals for Veterans Claims has 
held that several general regulations are applicable to all 
rating reduction cases, without regard for how long a 
particular rating has been in effect.  The Court has stated 
that certain regulations "impose a clear requirement that VA 
rating reductions, as with all VA rating decisions, be based 
upon a review of the entire history of the Veteran's 
disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) 
(referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).

A rating reduction requires an inquiry as to "whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations."  Brown, 5 Vet. App. at 
421.  Thus, in any rating-reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that improvement reflects an improvement 
under the ordinary conditions of life and work. 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009).

In considering the history of the Veteran's lumbar spine 
disability, the Board notes that the 40 percent rating that 
he seeks to have restored was awarded based primarily on a 
January 2006 VA examination.  There, he complained of 
worsening back pain with symptoms occurring at least once a 
week.  Upon examination, he displayed only 15 degrees of 
flexion and 7 degrees of extension.  Lateral rotation and 
flexion, however, was normal bilaterally.  Based on his 
reduced range of motion, he was assigned a 40 percent rating 
pursuant to 38 C.F.R. § 4.71a, DC 5242 (2009).  

However, the RO stated in that rating decision that the 
rating was not considered permanent and was subject to future 
reevaluation.  Accordingly, the Veteran underwent another VA 
examination in June 2007.  There, he denied a history of 
fatigue, decreased motion or spasms.  While he complained of 
daily pain that lasted for hours, there was no radiating 
pain.  His posture was normal, with no guarding or pain with 
motion, and with no tenderness or weakness.  

Upon examination of his range of motion, the Veteran 
exhibited 90 degrees of flexion and 30 degrees of extension.  
Similarly, he had 20 degrees of lateral flexion in both 
directions and 20 degrees of bilateral rotation.  In all 
cases, there was no additional limitation due to pain or 
repetition of motion.  Based on the results of this 
examination, the Veteran's rating was reduced to 10 percent.

After considering the pertinent medical history as detailed 
above, the Board finds that the evidence supports reducing 
the Veteran's rating from 40 to 10 percent is warranted.  
Indeed, in order to warrant a rating in excess of 10 percent 
the evidence must show:
*	X-ray evidence of arthritis with involvement of 2 or 
more major joints or 2 or more minor joint groups;
*	Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees;
*	Combined range of motion of the thoracolumbar spine not 
greater than 120 degrees;
*	Muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis; or 
*	Incapacitating episodes having a total duration of at 
least two weeks, but less than four weeks, during the 
past 12 months.
38 C.F.R. § 4.71a, DC 5242.

The term "combined range of motion" refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, Note 2, prior to DC 5243 (2008).

Additionally, an "incapacitating episode" is "a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician."  38 C.F.R. § 4.71a, Note 1, 
following DC 5243 (2009).

In this case, as was indicated at the June 2007 VA 
examination, there was not X-ray evidence of arthritis 
affecting two or more major joints or joint groups.  
Additionally, his observed flexion of 90 degrees without 
additional limitation due to pain or repetition of motion was 
well in excess of the 60 degrees of flexion necessary to 
warrant an increased rating.  Similarly, his combined range 
of motion, 200 degrees, was also greater than the 120 degrees 
necessary to warrant a higher evaluation.  Therefore, an 
increased rating is not warranted on these bases.

Moreover, the examiner observed that the Veteran's posture 
was normal, with no guarding or pain with motion, and with no 
tenderness or weakness.  Finally, while the Veteran has 
complained of pain, the evidence does not indicate that he 
has experienced incapacitating episodes that result in 
periods of prescribed bed rest or treatment by a physician 
for a period of at least two weeks.  Therefore, an increased 
rating is also not warranted on these bases.  

With regard to the Veteran's assertions that his service-
connected disability had not improved, the Board recognizes 
that he is competent to report the symptomatology he 
experienced as it comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, in this case, 
the Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to his 
statements made in connection to his claim for VA benefits.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that interest in the outcome of a proceeding may 
affect the credibility of testimony).

Specifically, the Board relies on clinical findings regarding 
the functional limitations of his service-connected low back 
disability, and finds that the evidence supports the 
reduction to a 10 percent implemented in the July 2007 rating 
decision. 

In conclusion, the RO's reduction of the Veteran's evaluation 
for lumbar spondylosis from 40 percent disabling to a 10 
percent rating is found to be warranted by the evidence of 
record.  As the preponderance of the evidence is against the 
claims, the benefit of the doubt rule does not apply.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).




ORDER

The reduction of a 40 percent disability rating for lumbar 
spondylosis to a 10 percent rating effective January 2008 was 
proper.




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


